Citation Nr: 0716905	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a right ankle injury, to include arthritis.

2.  Entitlement to service connection for claimed residuals 
of a left knee injury, to include arthritis.  

3.  Entitlement to service connection for arthritis of the 
left ankle.

4.  Entitlement to service connection for myopia.

5.  Entitlement to service connection for hearing loss.  

6.  Entitlement to service connection for residuals of a 
broken right leg.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1960 to March 1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied entitlement to service connection for right 
ankle damage, broken right leg, left knee condition, 
arthritis, myopia, and hearing loss.  The veteran's Notice of 
Disagreement (NOD) with that decision, received at the RO in 
February 2004, listed all of the above issues.  

The veteran initially requested to appear for a personal 
hearing before a Veterans Law Judge.  A travel Board hearing 
was scheduled for May 2006; however, the veteran subsequently 
cancelled his request for the hearing and requested that his 
case be decided on the current record.

The issues of service connection for claimed residuals of a 
right ankle injury, a left knee injury and arthritis, as well 
as the issue of service connection for claimed residuals of a 
broken right leg are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's only 
diagnosed eye disorder is myopia, a refractive error; such is 
not a disease or disability for VA compensation purposes and 
there is no evidence of a superimposed injury to either eye 
during service.

2.  The medical evidence does not demonstrate that the 
veteran has a bilateral hearing loss disability for VA 
purposes.


CONCLUSIONS OF LAW

1.  Service connection for defective visual acuity due to 
myopia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 4.9 (2006).

2.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2003 and October 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has assisted the veteran in obtaining evidence, and 
afforded the veteran the opportunity to give testimony before 
the Board.  

VA has also attempted to obtain the veteran's service medical 
records; however, it appears that the veteran's service 
medical records have been destroyed by fire, through no fault 
of the veteran.  When service medical records are presumed 
destroyed, the Board has a heightened duty to consider 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its 
decision.  Russo v. Brown, 9 Vet.App. 46 (1996).  In this 
case, the RO's October 2003 duty-to-assist letter explained 
to the veteran about other types of evidence that could 
possibly substitute for service medical records.  No 
additional information was submitted by the veteran in this 
regard.  

Additionally, with regard to the issues of service connection 
for myopia and service connection for hearing loss, a review 
of the service medical records, if available would not have 
any bearing on the final outcome.  As explained below, the 
denial of service connection for myopia is based on a finding 
that the claimed disability is not considered a disability 
for VA purposes for which compensation may be paid.  Thus, 
even if the veteran's service medical records were available, 
and showed that myopia were first manifest during service, 
service connection would still not be warranted.  
Additionally, the denial of service connection for hearing 
loss is based on a finding of no current diagnosis.  Because 
there is no current hearing loss disability, a review of the 
service medical records, if available, would not change the 
outcome.  

Likewise, VA examinations are not necessary to make a final 
adjudication with regard to the veteran's claims for service 
connection for myopia and hearing loss for the same reasons 
stated above.  In disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Simply stated, the standards of McLendon are not met in this 
case. 

VA has substantially complied with the notice and assistance 
requirements to the extent possible, and the veteran is not 
prejudiced by a decision on the claim at this time.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Pond v West, 12 Vet. App. 341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Myopia

The veteran seeks service connection for "vision problems" 
which he asserts began during service.  

The record reflects that the veteran was diagnosed with 
myopia, which has led to defective visual acuity.  A December 
2001 VA optometry examination reveals an essentially normal 
eye examination with an impression of myopia.  Examination of 
the lids, cornea, conjunctiva was negative, bilaterally, with 
slit lamp.  After dilation, an examination of the disc, 
vessels, macula and periphery was also negative bilaterally.

"Myopia," also known as nearsightedness, is a refractive 
error.  Norris v. West, 11 Vet. App. 219, 220 (1998); 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1171 (29th ed. 
2000).
For purposes of entitlement to benefits, refractive errors of 
the eyes are considered congenital or developmental defects 
and not disease or injury within the meaning of applicable 
legislation. 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
even if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.  In other words, VA regulations specifically 
prohibit service connection for refractory errors of the eyes 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 
82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 
30, 1990) (service connection may not be granted for defects 
of congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

There is no evidence of record showing a superimposed disease 
or injury of either eye in service, and the veteran does not 
contend otherwise.  The veteran is not entitled to service 
connection for defective vision due to myopia because myopia 
is a congenital or developmental defect and there is no 
evidence of a superimposed disease or injury during service.  
38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90.


Hearing Loss

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

There is no evidence in this case showing that the veteran 
has a hearing loss disability.  This is supported by the fact 
that there are no medical records showing a diagnosis of 
defective hearing, as well as a VA outpatient record from 
June 2001 which indicates that the veteran denied having a 
current hearing loss, and reported no history of recurrent 
ear infections, bleeding or ruptured ear drums.  

There is no medical evidence to the contrary.  Service 
connection for hearing loss is therefore not warranted, as 
the veteran has not presented evidence of current impaired 
hearing, as defined by 38 C.F.R. § 3.385.  

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Service connection may not be granted unless a 
current disability exists.  Under 38 U.S.C.A. § 1110, it is 
essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  

In this case, there is no medical evidence establishing a 
current hearing loss disability for which service connection 
may be established.  Thus, the preponderance of the evidence 
is against a finding of service connection; there is no doubt 
to be resolved; and the service connection is not warranted.  


ORDER

Service connection for myopia is denied.  

Service connection for hearing loss is denied.  


REMAND

The veteran asserts that he suffered an injury during service 
in December 1961 while he was removing snow and ice near a 
cliff.  The veteran reported that he and two other peers fell 
down about 20 feet while performing these duties.  The fall 
resulted in a broken right leg and damage to his ankles and 
left knee.  The veteran further reported that he used a wheel 
chair until his injuries healed.  Additionally, the veteran 
reported that one of his fellow servicemen was killed as his 
head hit a sharp object.  

At the outset, the February 2004 rating decision which denied 
the veteran's claims of service connection for various 
orthopedic disabilities, included a denial of service 
connection for a broken right leg.  The veteran subsequently 
submitted a timely Notice of Disagreement which included that 
issue in February 2004.

While the RO issued a Statement of the Case (SOC) in April 
2004, that SOC did not include the issue of service 
connection for claimed residuals of a broken right leg.  In 
other words, the RO has not yet issued an SOC as to the issue 
of service connection for the claimed residuals of a broken 
right leg.

When a Notice of Disagreement has been submitted, the veteran 
is entitled to a Statement of the Case.  The failure to issue 
a Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999).

With regard to the other remanded issues, the RO's attempts 
to locate the veteran's service medical records were 
unsuccessful, and the service medical records have been 
presumed destroyed by fire at the National Personnel Records 
Center.  Although the veteran was asked to provide alternate 
types of documentation to support his claims, there was never 
an attempt to verify the account of his claimed in-service 
injury or the reported death of the fellow serviceman .  For 
example, the veteran was not specifically asked to provide 
the name of the fellow serviceman who was killed during the 
in-service fall described above.  In addition, there were no 
diagnostic tests performed, such as x-rays, which could 
possibly show evidence of old trauma to the ankles, right leg 
and/or left knee.  

In light of foregoing, particularly the lack of service 
medical records, a remand is necessary for additional 
development, including a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a Statement 
of the Case as to the issue of service 
connection for claimed residuals of a 
broken right leg in accordance with 38 
U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 19.29, 19.30 (2006).  If the veteran 
perfects his appeal, undertake any 
necessary additional development and 
readjudicate the claim.

2.  Contact the veteran and request as 
much information as possible regarding 
the claimed accident in December 1961 
involving a fall of 20 feet, reportedly 
resulting in a broken right leg, 
bilateral ankle disabilities and left 
knee arthritis.  In particular, request 
the veteran to provide the name of the 
fellow serviceman who perished as a 
result of the accident in December 1961.  
Additionally, contact the facility at 
which the veteran was treated for 
injuries suffered in the accident in 
December 1961, and request all treatment 
records pertaining to the veteran.

3.  Schedule the veteran for an 
orthopedic examination to determine the 
current nature and likely etiology of the 
veteran's claimed disabilities of the 
ankles, right leg, and left knee 
disabilities, if any, including, but not 
limited to arthritis.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed in-service injuries of the 
right leg, bilateral ankles, and left 
knee.  The examiner should first identify 
if any such disabilities exist, and if 
so, should provide an opinion, with 
adequate rationale, as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that any current 
disability of the right leg, ankles 
and/or left knee had its onset during 
service, based on all of the pertinent VA 
and private medical evidence in the 
claims file, including diagnostic testing 
which may show evidence of old trauma to 
these joints.  All findings must be 
reported in detail and all indicated 
testing must be accomplished.  

4.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


